EXHIBIT 10(aa)


HERMAN MILLER, INC.
LONG-TERM INCENTIVE PLAN
(AS AMENDED THROUGH JANUARY 1, 2005)


TABLE OF CONTENTS

ARTICLE 1:   ESTABLISHMENT AND PURPOSE OF THE PLAN   1             1.1 
Establishment of the Plan  1          1.2  Purpose of the Plan  1          1.3 
Term of Plan  1      ARTICLE 2:  DEFINITIONS  1      ARTICLE 3:  ADMINISTRATION 
3             3.1  The Committee  3          3.2  Committee Authority  4     
ARTICLE 4:  COMMON STOCK SUBJECT TO THE PLAN  5      ARTICLE 5:  ELIGIBILITY  5
     ARTICLE 6:  STOCK OPTIONS  5             6.1  Options  5          6.2 
Grants  5          6.3  Incentive Stock Options  6          6.4  Terms of
Options  6          6.5  Reload Options  9      ARTICLE 7:  RESTRICTED STOCK  9
            7.1  Awards of Restricted Stock  9          7.2  Awards and
Certificates  9          7.3  Restrictions and Conditions  10      ARTICLE 8: 
PERFORMANCE SHARES  11             8.1  Award of Performance Shares  11  
       8.2  Terms and Conditions  11  

--------------------------------------------------------------------------------



ARTICLE 9:   OTHER STOCK-BASED AWARDS   12             9.1  Other Awards  12  
       9.2  Terms and Conditions  12      ARTICLE 10:  TERMINATION OR AMENDMENT
OF THE PLAN  13      ARTICLE 11:  UNFUNDED PLAN  13      ARTICLE 12:  ADJUSTMENT
PROVISIONS  13             12.1  Antidilution  13          12.2  Change in
Control  14          12.3  Adjustments by Committee  14      ARTICLE 13: 
GENERAL PROVISIONS  14             13.1  Legend  14          13.2  No Right to
Employment  14          13.3  Withholding of Taxes  14          13.4  No
Assignment of Benefits  15          13.5  Governing Law  15          13.6 
Application of Funds  15          13.7  Rights as a Shareholder  15  


--------------------------------------------------------------------------------




HERMAN MILLER, INC.
LONG-TERM INCENTIVE PLAN
(AS AMENDED THROUGH JANUARY 1, 2005)


ARTICLE 1
ESTABLISHMENT AND PURPOSE OF THE PLAN

        1.1        Establishment of the Plan. Herman Miller, Inc., a Michigan
corporation (the “Company”), established an incentive compensation plan known as
the “Herman Miller, Inc. Long-Term Incentive Plan” (the “Plan”), as set forth in
this document. The Plan permits the granting of stock options, restricted stock,
and other stock-based awards to key employees of the Company and its
subsidiaries. The Plan was ratified by the affirmative vote of holders of a
majority of shares of the Company’s Common Stock present and entitled to vote at
the 1994 Annual Meeting of Shareholders, and the Plan became effective as of
October 6, 1994 (the “Effective Date”). The Plan was amended effective as of
January 1, 2005. No amendments resulted in enhanced benefits to Participants.

        1.2        Purpose of the Plan. The purpose of the Plan is to promote
the long-term success of the Company for the benefit of the Company’s
shareholders, through stock-based compensation, by aligning the personal
interests of the Company’s key employees with those of its shareholders. The
Plan is also designed to allow key employees to participate in the Company’s
future, as well as to enable the Company to attract, retain and award such
employees.

        1.3        Term of Plan. The Plan shall continue until terminated by the
Board of Directors (“Termination Date”). No Awards shall be granted pursuant to
the Plan after the termination date, provided that Awards granted prior to the
Termination Date may extend beyond that date, and Cash Payment Rights and Reload
Options may be effected pursuant to the terms of Awards granted prior to the
Termination Date.


ARTICLE 2
DEFINITIONS

        For purposes of this Plan, the following terms shall have the meanings
set forth below:

        2.1        “Award”shall mean any award under this Plan of any Options,
Restricted Stock, Performance Shares or Other Stock-Based Award.

        2.2        “Award Agreement” shall mean an agreement evidencing the
grant of an Award under this Plan. Awards under the Plan shall be evidenced by
Award Agreements that set forth the details, conditions and limitations for each
Award, as established by the Committee and shall be subject to the terms and
conditions of the Plan.

         2.3        “Award Date” shall mean the date that an Award is made, as
specified in an Award Agreement.

         2.4        “Board” shall mean the Board of Directors of the Company.

         2.5        “Code” shall mean the Internal Revenue Code of 1986, as
amended.

--------------------------------------------------------------------------------



        2.6        “Committee” shall mean the Committee, as specified in Article
3, appointed by the Board to administer the Plan, no members of which shall be
eligible to receive an Award pursuant to the Plan.

         2.7        "Common Stock" shall mean the Common Stock, $.20 par value
per share, of the Company.

        2.8        “Disability” shall mean:

        (a)        The inability of a Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or


        (b)        The receipt of income replacement benefits by a Participant
for a period of not less than 3 months under an accident and health plan
covering the Company’s employees by reason of any medically determinable
physical or mental impairment of the Participant which can be expected to result
in death or can be expected to last for a continuous period of not less than 12
months.


        2.9        “Fair Market Value” shall mean the closing sales price per
share of the Common Stock for such date on the National Association of
Securities Dealers Automated Quotation System or any successor system then in
use (“NASDAQ”). If no sale of shares of Common Stock is reflected on the NASDAQ
on a date, “Fair Market Value” shall be determined on the next preceding day on
which there was a sale of shares of Common Stock reflected on NASDAQ.

        2.10        “Incentive Stock Option” or “ISO” shall mean an option to
purchase shares of Common Stock granted under Article 6, which is designated as
an Incentive Stock Option and is intended to meet the requirements of Section
422 of the Code.

        2.11        “Insider” shall mean an employee who is an officer (as
defined in Rule 16a-1(f) of the Exchange Act) or director of the Company, or
holder of more than ten percent (10%) of its outstanding shares of Common Stock.

        2.12        “Nonemployee Director” shall have the meaning set forth in
Rule 16b-3(b)(3), as promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934 (the “Exchange Act”), or any
successor definition adopted by the SEC.

        2.13        “Nonqualified Stock Option” or “NQSO” shall mean an option
to purchase shares of Common Stock, granted under Article 6, which is not an
Incentive Stock Option.

         2.14        "Option" means an Incentive Stock Option, a Nonqualified
Stock Option, or a Reload Option.

        2.15        “Option Price” shall mean the price at which a share of
Common Stock may be purchased by a Participant pursuant to an Option, as
determined by the Committee.

-2-

--------------------------------------------------------------------------------



        2.16        “Other Stock-Based Award” shall mean an Award under Article
9 of this Plan that is valued in whole or in part by reference to, or is payable
in or otherwise based on, Common Stock.

        2.17        “Participant” shall mean an employee of the Company or a
Subsidiary who holds an outstanding Award granted under the Plan.

        2.18        “Performance Shares” shall mean an Award granted under
Article 8 of this Plan evidencing the right to receive Common Stock or cash of
an equivalent value at the end of a specified performance period.

        2.19        “Permitted Transferee” means (i) the spouse, children or
grandchildren of a Participant (each an “Immediate Family Member”), (ii) a trust
or trusts for the exclusive benefit of the Participant and/or one or more
Immediate Family Members, or (iii) a partnership or limited liability company
whose only partners or members are the Participant and/or one or more Immediate
Family Members.

         2.20        "Reload Option" shall mean an Option that is awarded under
the conditions of Section 6.5 of the Plan.

        2.21        “Retirement” shall mean the termination of a Participant’s
employment with the Company or a Subsidiary after the Participant attains normal
retirement age as established by the Committee at the time an Award is made.

        2.22        “Restricted Stock” shall mean an Award granted to a
Participant under Article 7 of this Plan.

        2.23        “Subsidiary” shall mean any corporation in which the Company
owns directly, or indirectly through subsidiaries, at least fifty percent (50%)
of the total combined voting power of all classes of stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company owns at least fifty percent (50%) of the combined equity thereof.

        2.24        “Termination of Employment” shall mean the termination of a
Participant’s employment with the Company or a Subsidiary. A Participant
employed by a Subsidiary shall also be deemed to incur a Termination of
Employment if the Subsidiary ceases to be a Subsidiary and the Participant does
not immediately thereafter become an employee of the Company or another
Subsidiary.


ARTICLE 3
ADMINISTRATION

        3.1        The Committee. The Plan shall be administered by a Committee
designated by the Board consisting of not less than three (3) directors who
shall be appointed from time to time by the Board, each of whom shall qualify as
a Nonemployee Director.

-3-

--------------------------------------------------------------------------------



        3.2        Committee Authority. Subject to the Company’s Articles of
Incorporation, Bylaws, and the provisions of this Plan, the Committee shall have
full authority to grant Awards to key employees of the Company or a Subsidiary,
provided that Awards covering more than fifteen percent (15%) of Plan Shares
shall not be made to any one employee.

        (a)        To select the key employees of the Company or a Subsidiary to
whom Awards may be granted under the Plan;


        (b)        To determine whether and to what extent Options, Restricted
Stock, Performance Shares and Other Stock-Based Awards, or any combination
thereof are to be granted under the Plan;


        (c)        To determine the number of shares of Common Stock to be
covered by each Award;


        (d)        To determine the terms and conditions of any Award Agreement,
including, but not limited to, the Option Price, any vesting restriction or
limitation, any vesting schedule or acceleration thereof, or any forfeiture
restrictions or waiver thereof, regarding any Award and the shares Common Stock
relating thereto, based on such factors as the Committee shall determine in its
sole discretion;


        (e)        To determine whether, to what extent and under what
circumstances grants of Awards are to operate on a tandem basis and/or in
conjunction with or apart from other cash compensation arrangement made by
Company other than under the terms of this Plan;


        (f)        To determine under what circumstances an Award may be settled
in cash, Common Stock, or a combination thereof; and


        (g)        To determine to what extent and under what circumstances
shares of Common Stock and other amounts payable with respect to an Award shall
be deferred.


        The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (including any Award Agreement) and to
otherwise supervise the administration of the Plan. A majority of the Committee
shall constitute a quorum, and the acts of a majority of a quorum at any
meeting, or acts reduced to or approved in writing by a majority of the members
of the Committee, shall be the valid acts of the Committee. The interpretation
and construction by the Committee of any provisions of the Plan or any Award
granted under the Plan shall be final and binding upon the Company, the Board
and Participants, including their respective heirs, executors and assigns. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or an Award granted
hereunder.

-4-

--------------------------------------------------------------------------------




ARTICLE 4
COMMON STOCK SUBJECT TO THE PLAN

        Subject to adjustment as provided in Section 12.1, the maximum aggregate
number of shares of Common Stock which may be issued under this Plan shall not
exceed 12,000,000 shares, which may be either unauthorized and unissued Common
Stock or issued Common Stock reacquired by the Company (“Plan Shares”).
Determinations as to the number of Plan Shares that remain available for
issuance under the Plan shall be made in accordance with such rules and
procedures as the Committee shall determine from time to time. If an Award
expires unexercised or is forfeited, cancelled, terminated or settled in cash in
lieu of Common Stock, the shares of Common Stock that were theretofore subject
(or potentially subject) to such Award may again be made subject to an Award
Agreement; provided, however, that any such shares subject to a forfeited or
cancelled Award shall not again be made subject to an Award Agreement to any
Participant who received, directly or indirectly, any of the benefits of
ownership of the securities underlying such Award, excluding the right to vote
such shares. In addition, Shares from the following sources shall be added to
the number of Plan Shares available for issuance under the Plan:

        (1)        Any Shares of the Company’s Common Stock surrendered in
payment of the exercise price of Options or to pay the tax withholding
obligations incurred upon the exercise of Options;


        (2)        Options withheld to pay the exercise price or tax withholding
obligations; and


        (3)        The number of Shares repurchased by the Company in the open
market or otherwise having an aggregate purchase price no greater than the cash
proceeds received by the Company from the sale of shares of the Company’s stock
under the Plan.



ARTICLE 5
ELIGIBILITY

        The persons who shall be eligible to receive Awards under the Plan shall
be such key employees of the Company or a Subsidiary as the Committee shall
select from time to time. In making such selections, the Committee shall
consider the nature of the services rendered by such employees, their present
and potential contribution to the Company’s success and the success of the
particular Subsidiary or division of the Company by which they are employed, and
such other factors as the Committee in its discretion shall deem relevant.
Participants may hold more than one Award, but only on the terms and subject to
the restrictions set forth in the Plan and their respective Award Agreements.


ARTICLE 6
STOCK OPTIONS

        6.1        Options. Options may be granted alone or in addition to other
Awards granted under this Plan. Each Option granted under this Plan shall be
either an Incentive Stock Option (ISO) or a Nonqualified Stock Option (NQSO).

        6.2        Grants. The Committee shall have the authority to grant to
any Participant one or more Incentive Stock Options, Nonqualified Stock Options,
or both types of Options. To the extent that any Option does not qualify as an
Incentive Stock Option (whether because of its provisions or the time or manner
of its exercise or otherwise), such Option or the portion thereof which does not
qualify shall constitute a separate Nonqualified Stock Option.

-5-

--------------------------------------------------------------------------------



        6.3        Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Stock Option under such Section 422. An Incentive
Stock Option shall not be granted to an individual who, on the date of grant,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company. The aggregate Fair Market Value,
determined on the Award Date of the shares of Common Stock with respect to which
one or more Incentive Stock Options (or other incentive stock options within the
meaning of Section 422 of the Code, under all other option plans of the Company)
granted on or after January 1, 1987, that are exercisable for the first time by
a Participant during any calendar year shall not exceed the $100,000 limitation
imposed by Section 422(d) of the Code.

        6.4        Terms of Options. Options granted under the Plan shall be
evidenced by Award Agreements in such form as the Committee shall, from time to
time approve, which Agreement shall comply with and be subject to the following
terms and conditions:

        (a)        Participant’s Agreement. Each Participant shall agree to
remain in the continuous employ of the Company for a period of at least twelve
(12) months from the Award Date or until Retirement, if Retirement occurs prior
to twelve (12) months from the date of the Option. Such Agreement shall not
impose upon the Company any obligation to retain the Participant in its employ
for any period.


        (b)        Option Price. The Option Price per share of Common Stock
purchasable under an Option shall be determined by the Committee at the time of
grant but shall be not less than one hundred percent (100%) of the Fair Market
Value of the Common Stock at the Award Date.


        (c)        Option Term. The term of each Option shall be fixed by the
Committee, but no Option shall be exercisable more than ten (10) years after the
date the Option is granted.


        (d)        Exercisability. Except as provided in Section 12.2, no Option
shall be exercisable in either in whole or in part prior to the first
anniversary of the Award Date. Thereafter, an Option shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee and set forth in the Award Agreement. If the
Committee provides that any Option is exercisable only in installments, the
Committee may at any time waive such installment exercise provisions, in whole
or in part, based on such factors as the Committee may determine.


        (e)        Method of Exercise. Subject to whatever installment exercise
and waiting period provisions apply under subsection (d) above, Options may be
exercised in whole or in part at any time during the term of the Option, by
giving written notice of exercise to the Company specifying the number of shares
to be purchased. Such notice shall be accompanied by payment in full of the
purchase price in such form as the Committee may accept. Notwithstanding the
foregoing, an Option shall not be exercisable with respect to less than 100
shares of Common Stock unless the remaining shares covered by an Option are
fewer than 100 shares. If and to the extent determined by the Committee in its
sole discretion at or after grant, payment in full or in part may also be made
in the form of Common Stock owned by the Participant (and for which the
Participant has good title free and clear of any liens and encumbrances) or
Restricted Stock, or by reduction in the number of shares issuable upon such
exercise based, in each case, on the Fair Market Value of the Common Stock on
the last trading date preceding payment as determined by the Committee (without
regard to any forfeiture restrictions applicable to Restricted Stock). No shares
of stock shall be issued until payment has been made. A Participant shall
generally have the rights to dividends or other rights of a shareholder with
respect to shares subject to the Option when the person exercising such option
has given written notice of exercise, has paid for such shares as provided
herein, and, if requested, has given the representation described in Section
13.1 of the Plan. Notwithstanding the foregoing, if payment in full or in part
has been made in the form of Restricted Stock, an equivalent number of shares of
Common Stock issued on exercise of the Option shall be subject to the same
restrictions and conditions, and during the remainder of the Restriction Period
[as defined in Section 7.3(a)], applicable to the shares of Restricted Stock
surrendered therefor.


-6-

--------------------------------------------------------------------------------



        (f)        Transferability of Options. No Option may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, provided, however, the
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option to be granted to an optionee to be on terms which permit transfer
by such optionee to a Permitted Transferee, provided that (i) there may be no
consideration for any such transfer (other than the receipt of or interest in a
family partnership or limited liability company), (ii) the stock option
agreement pursuant to which such options are granted must be approved by the
Committee, and must expressly provide for transferability in a manner consistent
with this Section 6.4(f), and (iii) subsequent transfers of transferred options
shall be prohibited except those in accordance with Section 6.4(i). Following
transfer, any such options shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer. The events of
termination of service of Sections 6.4(g), (h) and (i) hereof, and the tax
withholding obligations of Section 13.3 shall continue to be applied with
respect to the original optionee, following which the options shall be
exercisable by the Permitted Transferee only to the extent, and for the periods
specified in Sections 6(g), (h), and (i). The Company shall not be obligated to
notify Permitted Transferee(s) of the expiration or termination of any option.
Further, all Options shall be exercisable during the Participant’s lifetime only
by such Participant and, in the case of a Nonqualified Stock Option, by a
Permitted Transferee. The designation of a person entitled to exercise an Option
after a person’s death will not be deemed a transfer.


        (g)        Termination of Employment for Reasons other than Retirement,
Disability, or Death. Upon Termination of Employment for any reason other than
Retirement or on account of Disability or death, each Option held by the
Participant shall, to the extent rights to purchase shares under such Option
have accrued at the date of such Termination of Employment and shall not have
been fully exercised, be exercisable, in whole or in part, at any time (i)
within a period of three (3) months following Termination of Employment, subject
to prior expiration of the term of such Options, with respect to Options having
a term, greater than five (5) years and (ii) specified by the committee up to
the entire term of the Option for Options having a term of five (5) years or
less, in each case subject to any other limitations on the exercise of such
Options in effect at the date of exercise.


-7-

--------------------------------------------------------------------------------



        (h)        Termination of Employment for Retirement or Disability. Upon
Termination of Employment by reason of Retirement or Disability, each Option
held by such Participant shall, to the extent rights to purchase shares under
such Option have accrued at the date of such Termination of Employment and shall
not have been fully exercised, be exercisable in whole or in part, for a period
of five (5) years following such Termination of Employment, subject, however, to
prior expiration according to its terms and other limitations imposed by the
Plan. If the Participant dies after such Retirement or Disability, the
Participant’s Options shall be exercisable in accordance with Section 6.4(i)
below.


        (i)        Termination of Employment for Death. Upon Termination of
Employment due to death, each Option held by such Participant or Permitted
Transferee shall, to the extent rights to purchase shares under the Options have
accrued at the date of death and shall not have been fully exercised, be
exercisable, in whole or in part, by the personal representative of the estate
of the Participant or Permitted Transferee or by any person or persons who shall
have acquired the Option directly from the Participant or Permitted Transferee
by bequest or inheritance only under the following circumstances and during the
following periods: (i) if the Participant dies while employed by the Company or
a Subsidiary, at any time within five (5) years after his death, or (ii) if the
Participant dies during the extended exercise period following Termination of
Employment specified in Section 6.4(h), at any time within the longer of such
extended period or one (1) year after death, subject, however, in any case, to
the prior expiration of the term of the Option and any other limitation on the
exercise of such Option in effect at the date of exercise.


        (j)        Termination of Options. Any Option that is not exercised
within whichever of the exercise periods specified in Sections 6.4(g), (h) or
(i) is applicable shall terminate upon expiration of such exercise period.


        (k)        Purchase and Settlement Provisions. The Committee may at any
time offer to purchase an Option previously granted, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time that such offer is made. In addition, if an Award Agreement so
provides at the Award Date or is thereafter amended to so provide, the Committee
may require that all or part of the shares of Common Stock to be issued with
respect to the exercise of an Option, in an amount not greater than the Fair
Market Value of the shares that is in excess of the aggregate Option Price, take
the form of Performance Shares or Restricted Stock, which shall be valued on the
date of exercise on the basis of the Fair Market Value of such Performance
Shares or Restricted Stock determined without regard to the deferral limitations
and/or forfeiture restrictions involved.


-8-

--------------------------------------------------------------------------------



        6.5        Reload Options. Without in any way limiting the authority of
the Committee to make grants hereunder, and in order to induce employees to
retain ownership of shares of Common Stock, the Committee shall have the
authority (but not an obligation) to include within any Award Agreement a
provision entitling the Participant to a further Option (a “Reload Option”) in
the event the Participant exercises the Option evidenced by the Award Agreement,
in whole or in part, by surrendering shares of Common Stock previously owned by
the Participant, in accordance with this Plan and the terms and conditions of
the Award Agreement. A Reload Option shall entitle a Participant to purchase a
number of shares of Common Stock equal to the number of such shares so delivered
upon exercise of the original Option and, in the discretion of the Committee,
the number of shares, if any, tendered to the Company to satisfy any withholding
tax liability arising in connection with the exercise of the original Option. A
Reload Option shall: (a) have an Option Price of not less than one hundred
percent (100%) of the per share Fair Market Value of the Common Stock on the
date of grant of such Reload Option; (b) have a term not longer than the
remaining term of the original Option at the time of exercise thereof; (c)
become exercisable in the event the shares acquired upon exercise of the
original Option are held for a minimum period of time established by the
Committee; and (d) be subject to such other terms and conditions as the
Committee may determine.


ARTICLE 7
RESTRICTED STOCK

        7.1        Awards of Restricted Stock. Shares of Restricted Stock may be
issued either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the eligible persons to whom, and the time or times at
which, grants of Restricted Stock will be made, the number of shares to be
awarded, the price (if any) to be paid by the Participant, the time or times
within which such Awards may be subject to forfeiture, the vesting schedule and
rights to acceleration thereof, and all other terms and conditions of the
Awards. The Committee may condition the grant of Restricted Stock upon the
achievement of specific business objectives, measurements of individual or
business unit or Company performances, or such other factors as the Committee
may determine. The provisions of Restricted Stock awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.

        7.2        Awards and Certificates. A prospective Participant selected
to receive a Restricted Stock shall not have any rights with respect to such
Award, unless and until such Participant has executed an Award Agreement
evidencing the Award and has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the applicable terms and conditions of
such Award. Further, such Award shall be subject to the following conditions:

        (a)        Acceptance. Awards of Restricted Stock must be accepted
within a period of 20 days (or such shorter period as the Committee may specify
at grant) after the Award Date, by executing an Award Agreement and by paying
whatever price (if any) the Committee has designated for such shares of
Restricted Stock.


-9-

--------------------------------------------------------------------------------



        (b)        Legend. Each Participant receiving a Restricted Stock Award
shall be issued a stock certificate in respect of such shares of Restricted
Stock. Such certificate shall be registered in the name of such Participant, and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:


  “The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Herman Miller, Inc. Long-Term Incentive Plan and related Award Agreement entered
into between the registered owner and the Company, dated . Copies of such Plan
and Agreement are on file in the offices of the Company, 855 East Main Avenue,
Zeeland, Michigan 49464.”


        (c)        Custody. The Committee may require that the stock
certificates evidencing such shares be held in custody by the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any award of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.


         7.3        Restrictions and Conditions. The shares of Restricted Stock
awarded pursuant to this Plan shall be subject to the following restrictions and
conditions:

        (a)        Restriction Period. Subject to the provisions of this Plan
and the Award Agreement, during a period set by the Committee commencing with
the Award Date and expiring not less than four (4) consecutive years thereafter
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge, or assign shares of Restricted Stock awarded under this Plan.
Subject to these limits, the Committee, in its sole discretion, may provide for
the lapse of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part, based on service, performance and/or such
other factors or criteria as the Committee may determine.


        (b)        Rights as Shareholder. Except as provided in this subsection
(b) and subsection (a) above, the Participant shall have, with respect to the
shares of Restricted Stock, all of the rights of a holder of shares of Common
Stock of the Company including the right to receive any dividends. If any
dividends or other distributions are paid in shares of Common Stock, such shares
shall be subject to the same restrictions on transferability and forfeitability
as the shares of Restricted Stock with respect to which they were paid.


        (c)        Termination of Employment. Subject to the applicable
provisions of the Award Agreement and this Article 7, upon Termination of
Employment for any reason during the Restriction Period, all Restricted Shares
still subject to restriction will vest or be forfeited in accordance with the
terms and conditions established by the Committee as specified in the Award
Agreement.


        (d)        Lapse of Restrictions. If and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock, the certificates for
such shares shall be delivered to the Participant.


-10-

--------------------------------------------------------------------------------




ARTICLE 8
PERFORMANCE SHARES

        8.1        Award of Performance Shares. Performance Shares may be
awarded either alone or in addition to other Awards granted under this Plan. The
Committee shall determine the eligible persons to whom and the time or times at
which Performance Shares shall be awarded, the number of Performance Shares to
be awarded to any person, the duration of the period (the “Performance Period”)
during which, and the conditions under which, receipt of the Performance Shares
will be deferred, and the other terms and conditions of the Award in addition to
those set forth in Section 8.2, as specified in the Award Agreement. The
Committee may condition the grant of Performance Shares upon the achievement of
specific business objectives, measurements of individual or business unit or
Company performance, or such other factors or criteria as the Committee shall
determine. The provisions of the award of Performance Shares need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

        8.2        Terms and Conditions. Performance Shares awarded pursuant to
this Article 8 shall be subject to the following terms and conditions:

        (a)        Nontransferability. Subject to the provisions of this Plan
and the related Award Agreement, Performance Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered during the Performance Period. At
the expiration of the Performance Period, share certificates or cash of an
equivalent value (as the Committee may determine in its sole discretion) shall
be delivered to the Participant, or his legal representative, in a number equal
to the shares covered by the Award Agreement.


        (b)        Dividends. Unless otherwise determined by the Committee at
the time of Award, amounts equal to any cash dividends declared during the
Performance Period with respect to the number of shares of Common Stock covered
by a Performance Share Award will not be paid to the Participant.


        (c)        Termination of Employment. Subject to the provisions of the
Award Agreement and this Article 8, upon Termination of Employment for any
reason during the Performance Period for a given Award, the Performance Shares
in question will vest or be forfeited in accordance with the terms and
conditions established by the Committee at or after grant.


        (d)        Accelerated Vesting. Based on service, performance and/or
such other factors or criteria as the Committee may determine and set forth in
the Award Agreement, the Committee may, at or after grant, accelerate the
vesting of all or any part of any award of Performance Shares.


-11-

--------------------------------------------------------------------------------




ARTICLE 9
OTHER STOCK-BASED AWARDS

        9.1        Other Awards. Other Awards of Common Stock and other Awards
that are valued in whole or in part by reference to, or are payable in or
otherwise based on, Common Stock (“Other Stock-Based Awards”), may be granted
either alone or in addition to Options, Restricted Stock or Performance Shares.
Subject to the provisions of this Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of shares of Common Stock to be awarded pursuant to such
awards, and all other conditions of the Awards. The Committee may also provide
for the grant of Common Stock under such Awards upon the completion of a
specified performance period. The provisions of Other Stock-Based Awards need
not be the same with respect to each Participant and such Awards to individual
Participants need not be the same in subsequent years.

        9.2        Terms and Conditions. Other Stock-Based Awards made pursuant
to this Article 9 shall be set forth in an Award Agreement and shall be subject
to the following terms and conditions:

        (a)        Nontransferability. Subject to the provisions of this Plan
and the Award Agreement, shares of Common Stock subject to Awards made under
this Article 9 may not be sold, assigned, transferred, pledged, or otherwise
encumbered prior to the date on which the shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.


        (b)        Dividends. Unless otherwise determined by the Committee at
the time of Award, subject to the provisions of this Plan and the Award
Agreement, the recipient of an Award under this Article 9 shall be entitled to
receiveon a deferred stock basis, dividends or other distributions with respect
to the number of shares of Common Stock covered by the Award.


        (c)        Vesting. Any Award under this Article 9 and any Common Stock
covered by any such Award shall vest or be forfeited to the extent so provided
in the Award Agreement, as determined by the Committee, in its sole discretion.


        (d)        Waiver of Limitation. In the event of the Participant’s
Disability or death, the Committee may, in its sole discretion, waive in whole
or in part any or all of the limitations imposed hereunder (if any) with respect
to any or all of an Award under this Article 9.


        (e)        Price. Common Stock issued or sold under this Article 9 may
be issued or sold for no cash consideration or such consideration as the
Committee shall determine and specify in the Award Agreement.


-12-

--------------------------------------------------------------------------------




ARTICLE 10
TERMINATION OR AMENDMENT OF THE PLAN

        The Board may at any time amend, discontinue or terminate this Plan or
any part thereof (including any amendment deemed necessary to ensure that the
Company may comply with any applicable regulatory requirement); provided,
however, that, unless otherwise required by law, the rights of a Participant
with respect to Awards granted prior to such amendment, discontinuance or
termination, may not be impaired without the consent of such Participant and,
provided further, without the approval of the Company’s shareholders, no
amendment may be made which would (i) increase the aggregate number of shares of
Common Stock that may be issued under this Plan (except by operation of Section
12.1); (ii) change the definition of employees eligible to receive Awards under
this Plan; (iii) decrease the option price of any Option to less than one
hundred percent (100%) of the Fair Market Value on the date of grant for an
Option; (iv) extend the maximum option period under Section 6.4(c) of the Plan;
or (v) otherwise materially increase the benefits accruing to Participants under
the Plan. The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 12.2, no such amendment
or other action by the Committee shall impair the rights of any Participant
without the Participant’s consent. Awards may not be granted under the Plan
after the Termination Date, but Awards granted prior to such date shall remain
in effect or become exercisable pursuant to their respective terms and the terms
of this Plan.


ARTICLE 11
UNFUNDED PLAN

        This Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payment not yet made to a Participant
by the Company, nothing contained herein shall give any such Participant any
rights that are greater than those of a general creditor of the Company.


ARTICLE 12
ADJUSTMENT PROVISIONS

        12.1        Antidilution. Subject to the provisions of this Article 12,
if the outstanding shares of Common Stock are increased, decreased, or exchanged
for a different number or kind of shares or other securities, or if additional
shares or new or different shares or other securities are distributed with
respect to such shares of Common Stock or other securities, through merger,
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other distribution with respect to such shares of Common
Stock or other securities, an appropriate and proportionate adjustment may be
made in (i) the maximum number and kind of shares provided in Article 4 of the
Plan, (ii) the number and kind of shares or other securities subject to the then
outstanding Awards, and (iii) the price for each share or other unit of any
other securities subject to the then outstanding Awards.

-13-

--------------------------------------------------------------------------------



        12.2        Change in Control. Notwithstanding Section 12.1, upon
dissolution or liquidation of the Company, or upon a reorganization, merger, or
consolidation of the Company with one or more corporations as a result of which
the Company is not the surviving corporation, or upon the sale of all or
substantially all the assets of the Company, all Awards then outstanding under
the Plan will be fully vested and exercisable and all restrictions will
immediately cease, unless provisions are made in connection with such
transaction for the continuance of the Plan and the assumption of or the
substitution for such Awards of new Awards covering the stock of a successor
employer corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices.

        12.3        Adjustments by Committee. Any adjustments pursuant to this
Article 12 will be made by the Committee, whose determination as to what
adjustments will be made and the extent thereof will be final, binding, and
conclusive. No fractional interest will be issued under the Plan on account of
any such adjustments. Only cash payments will be made in lieu of fractional
shares.


ARTICLE 13
GENERAL PROVISIONS

        13.1        Legend. The Committee may require each person purchasing
shares pursuant to an Award under the Plan to represent to and agree with the
Company in writing that the Participant is acquiring the shares without a view
to distribution thereof. In addition to any legend required by this Plan, the
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer.

        All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stock transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Stock is then listed, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

        13.2        No Right to Employment. Neither this Plan nor the grant of
any Award hereunder shall give any Participant or other employee any right with
respect to continuance of employment by the Company or any Subsidiary, nor shall
there be a limitation in any way on the right of the Company or any Subsidiary
by which an employee is employed to terminate his or her employment at any time.

        13.3        Withholding of Taxes.The Company shall have the right to
deduct from any payment to be made pursuant to this Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock or the
payment of any cash hereunder, payment by the Participant of, any Federal, state
or local taxes required by law to be withheld. Unless otherwise prohibited by
the Committee, each Participant may satisfy any such withholding tax obligation
by any of the following means or by a combination of such means: (a) tendering a
cash payment; (b) authorizing the Company to withhold from the shares otherwise
issuable to the Participant a number of shares having a Fair Market Value as of
the “Tax Date” up to the amount of the withholding tax obligation; or (c)
delivering to the Company unencumbered shares owned by the Participant having a
Fair Market Value, as of the Tax Date, up to the amount of the withholding tax
obligation. The “Tax Date” shall be the date that the amount of tax to be
withheld is determined.

-14-

--------------------------------------------------------------------------------



        13.4        No Assignment of Benefits. No Option, Award or other benefit
payable under this Plan shall, except as otherwise specifically transfer,
provided by law, be subject in any manner to anticipation, alienation,
attachment, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to anticipate, alienate, attach, sell, transfer, assign, pledge,
encumber or charge, any such benefits shall be void, and any such benefit shall
not in any manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

        13.5        Governing Law. This Plan and actions taken in connection
herewith shall be governed and construed in accordance with the laws and in the
courts of the state of Michigan.

        13.6        Application of Funds. The proceeds received by the Company
from the sale of shares of Common Stock pursuant to Awards granted under this
Plan will be used for general corporate purposes.

        13.7        Rights as a Shareholder. Except as otherwise provided in an
Award Agreement, a Participant shall have no rights as a shareholder of the
Company until he or she becomes the holder of record of Common Stock.

-15-